                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No . 5:21-CV-281-BO

RICHARDS BUILDING SERVICES, LLC ,                      )
                                                       )
               Plaintiff,                              )
                                                       )
V.                                                     )               ORDER
                                                       )
                                                       )
DREW HEGARTY,                                          )
                                                       )
               Defendant.                              )


        This cause comes before the Court on plaintiff Richards Building Services, LLC ' s motion

for preliminary injunction. The Court held a hearing on the matter on July 28, 2021 , at 2:00 p.m.

at Raleigh, North Carolina. For reasons discussed below, plaintiffs motion is granted.

                                          BACKGROUND

        On July 1, 2021 , Plaintiff fi led this action, along with its motion for preliminary injunction

and memorandum in support thereof. Plaintiff has also submitted the declarations of Travis Rawls

and Angelo Greco in support of its motion for preliminary injunction. Defendant Drew Hegarty

was served by designated delivery on July 14, 2021 , at 10:39 a.m ., in accordance with Local Civil

Rule 5.l(e), Rule 4(e) of the Federal Rules of Civil Procedure, and N.C. Gen. Stat. §lA-1 , Rule

4(i)(l )( d), with delivery receipt requested . Defendant was served with summons, the complaint,

plaintiffs motion for preliminary injunction, memorandum in support thereof, and the notice of

hearing. On July 21 , 2021 , Plaintiff fi led its affidavit of service. Defendant has not appeared in

this action.




          Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 1 of 10
                                            DISCUSSION

       Defendant has not appeared in this case and has not contested plaintiffs factual allegations

or legal arguments. Rule 65(a)(l) of the Federal Rules of Civil Procedure prohibits the issuance of

a preliminary injunction "without notice to the adverse party. " "Although Rule 65(a)(l) does not

specify what length of notice is required, the Supreme Court has explained that the defendant must

be ' gi ven a fair opportunity to oppose the application and to prepare for such opposition. "' Ho escht

Diafoil Co. v. Nan Ya Plastics Corp. , 174 F.3d 411, 422 (4th Cir. 1999) (quoting Granny Goose

Foods, Inc. v. Brotherhood a/Teamsters & Auto Truck Drivers Local No. 70,415 U .S. 423 , 433

n.7 (1974)) . Defendant was served on July 14, 2021 , and a hearing was held on July 28, 2021. This

Court finds that this fourteen-day period constitutes reasonable notice.

       "A preliminary injunction is an extraordinary and drastic remedy. " Munaf v. Geren, 553

U.S. 674, 689 (2008) (quotation and citation omitted). A movant must make a clear showing of

the following four elements before a preliminary injunction may issue: (1) that he is likely to

succeed on the merits, (2) that he is likely to suffer irreparable harm in the absence of preliminary

relief, (3) that the balance of equities tips in his favor, and (4) that an injunction is in the public

interest. Winter v. Natural Res. Def Council, Inc., 555 U.S. 7, 20 (2008); Roe v. Dep 'tofDef , 947

F.3d 207, 219 (4th Cir. 2020). "Each of these four requirements must be satisfied." Mountain

Valley Pipeline, LLC v. W. Pocahontas Properties Ltd. P 'ship, 918 F.3d 353,366 (4th Cir. 2019).

A. Likelihood of Success on the Merits

        To be enforceable, a restrictive covenant must be "(1) in writing; made as part of an

employment agreement; (3) based on valuable consideration; (4) reasonable as to both time and

territory ; and (5) designed to protect a legitimate business interest of the employer." Lab. Corp. of

Am. Holdings v. Kearns, 84 F. Supp. 3d 447 , 458 (M .D.N .C. 2015) (citing Youngv. Mastrom, Inc.,



                                                   2
          Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 2 of 10
99 N .C. App . 120 (1990)). A restrictive covenant must be narrowly tailored to protect an

employer' s legitimate business interests. See id. (citation omitted).

       The Court first finds that the restrictive covenants were in writing, made as part of an

employment agreement, and based on valuable consideration. In plaintiffs motion, memorandum

in support, and supporting papers, it is asserted that on December 13 , 2019, plaintiff and defendant

entered into an employment, non-solicit, and non-compete agreement (the non-compete

agreement). Defendant received valuable consideration, or two thousand dollars apart from his

wages, for signing the non-compete agreement. Section 5 .1 of the non-compete agreement

prohibited defendant from disclosing plaintiffs confidential information:

       5.1      Nondisclosure of Confidential Information. The term "Confidential
       Information" means information, data, and compilations not generally known
       outside Company (unless as a result of a breach by Employee or others of any of
       the obligations imposed by this Agreement or a similar agreement or legal duty)
       concerning Company's business and includes information of Company, its
       affiliates, and its and their customers, including but not limited to .. .

        (a)    Employee agrees that all Confidential Information is the property of
               Company and shall remain so. Except as otherwise herein provided,
               Employee agrees that during the period of employment, and thereafter,
               Employee will hold in strictest confidence and will not use or disclose to
               any person, firm , or corporation, without the written authorization of an
               officer of Company, any of Company's Confidential Information, except as
               such use or disclosure may be required in connection with Employee's work
               for Company. Employee understands that this Agreement applies to
               computerized as well as written information ....
        (b)    Employee agrees that Employee has no proprietary interest in the
               Company's Confidential Information and that Employee will not take with
               Employee any Confidential Information that is in written, computerized,
               machine readable, model , sample, or other form capable of physical
               delivery, including, but not limited to, client lists and other documents
               relating to clients, upon or after the termination of employment with
               Company, without the prior written consent of an officer of Company.
               Employee also agrees that upon the termination of employment with
               Company, or at any other time requested by the Company, Employee shall
               deliver promptly and return to Company all Confidential Information,
               Company property and such other materials belonging to Company in
               Employee's possession, custody, or control.

                                                  3

          Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 3 of 10
       (c)    Employee shall take all reasonable steps to safeguard Confidential
              Information and protect it against disclosure, misuse, loss or theft.

Section 5.4 of the Non-Compete Agreement prohibited defendant from soliciting plaintiff's

customers for a period of eighteen months after the cessation of his employment:

       5.4     Non-Solicitation of Company Customers Covenant. Employee               hereby
       further covenants and agrees that during the term of employment with Company
       and for a period of eighteen (18) months after the termination of such employment,
       for whatever reason, Employee shall not directly or indirectly, entice, solicit,
       interfere with, induce or endeavor to entice, solicit, interfere with or induce away
       from the Company, any person, firm, corporation, limited liability company or
       other entity that is a customer, supplier, developer, client, member, vendor,
       licensor, licensee or provider of the Company at the time of such solicitation, or
       was a customer, supplier, developer, client, member, vendor, licensor, licensee or
       provider at any time during the one year period prior to the date of such solicitation.
       Employee acknowledges that the covenants set forth in this Subsection 5.4 are
       reasonable in scope and essential to the preservation of the Business of the
       Company (as defined above).

Section 5.5 of the Non-Compete Agreement prohibited defendant from competing with plaintiff

for a period of eighteen months after the cessation of his employment:

       5.5      Non-Competition Covenant. Employee agrees that during the term of
       employment with Company and for a period of eighteen (18) months after the
       termination of such employment, for whatever reason, Employee will not without
       the express written consent of Company, on Employee's own account or for the
       benefit of any other person or entity, directly or indirectly, perform services similar
       to those that Employee has performed for Company for a Competing Business
       within a 30 mile radius of any office or Location of Company where Employee has
       worked during the last twenty four (24) months of employment with Company. As
       used in this Agreement, "Competing Business" means any person or entity that
       sells, solicits, markets or otherwise makes available any product, program, solution
       or service for any person or entity, which is the same as or similar to or is in
       competition with, or has a use allied to, or may be substituted for or supplied by,
       any product, program, solution or service of the Company. Without limiting the
       foregoing, Employee is restricted from (i) acting in the same or similar capacity
       that Employee acted with the Company for a Competing Business; (ii) performing
       the same or similar duties and responsibilities as (s)he performed with the Company
       for a Competing Business; (iii) sharing Confidential Information with a Competing
       Business or utilizing Confidential Information for the benefit of a Competing
       Business; or (iv) so liciting the Company's customers or other protected business
       relationships for purposes of seeking to induce such customers or relationship to

                                                 4
         Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 4 of 10
       alter or end Employee's relationship with the Company. Employee acknowledges
       that the covenants set forth in this Subsection 5.5 are reasonable in scope and
       essential to the preservation of the Business of the Company. Employee also
       acknowledges that the enforcement of the covenants set forth in this Subsection 5.5
       wi ll not preclude Employee from being gainfully employed in such manner and to
       the extent as to provide a standard of living for Employee, the members of
       Employee's family and the others dependent upon Employee of at least the level to
       which Employee has become accustomed and may expect. Furthermore, Employee
       acknowledges that competition by him following the termination of Employee's
       employment would impair the operation of the Company beyond that which would
       arise from the competition of an umelated third party with similar skills .. . .

       The Comi further finds that the restrictive covenants were designed to protect plaintiffs

legitimate business interests and that the restrictive covenants are reasonable as to time and

territory. The two-year timeframe and radius of thirty miles are reasonab le based on North Carolina

precedent. Carlson Envtl. Consultants, PC v. Slayton, 3: l 7-cv-00149-FDW-DCK, 20 17 U.S. Dist.

LEXIS 15419 1, at *24 (W.D.N.C. Sept. 21 , 2017) ("A two-year noncompetition agreement is ' well

within the range that the North Caro lina courts have deemed reasonable."') (internal citations

omitted); Philips Elecs. N Am. Corp. v. Hope, 631 F. Supp. 2d 705 , 7 17 (M.D.N.C. 2009) ("As a

general proposition, a non-competition agreement of two years is 'well within the range that the

North Carolina courts have deemed reasonable. "') (internal citations omitted); At!. Pinstriping,

LLC v. At!. Pinstriping Triad, LLC, 3: 16-CV-547-GCM, 2016 U.S . Dist. LEXIS 185825, at *13

(W.D.N.C. Sept. 23 , 2016) ("The geographic scope of the covenant- within 25-miles of the former

franchised territory or within 25 miles of any business owned or operated by the franchisor or any

other Atlantic Pinstriping® franchisee- is well within the range of what North Carolina courts

have deemed reasonable in similar circumstances."); Keith v. Day, 81 N.C. App. 185, 194--95

(1986) (finding a restrictive covenant applicable to the "greater Raleigh area" reasonable).

Furthermore, defendant himself acknowledged that the restrictive covenants were reasonable when

he signed the non-competition agreement. North Carolina have held that the business interests at



                                                 5

         Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 5 of 10
stake here, the protection of confidential information, client relationships, and goodwill , are

legitimate interests that support enforcement of restrictive covenants. XPO Logistics v. Northrop ,

3 19-cv-00348-FDW-DSC, 2019 U.S. Dist. LEXIS 129569, at *16 (W.D.N.C. Aug. 2, 2019) ("As

this Court has previously observed, longstanding precedent from the North Caro lina appellate

courts holds that confidential information and goodwi ll are legitimate interests that support

enforcement of noncompetition restrictions. "); Carlson Envtl. Consultants, 2017 U.S. Dist. LEXIS

154191 , at *2 1- 22 (collecting cases holding that an employer has a legitimate business interest in

"protection of relations and good will," protection of "confidential information and trade secrets,"

and "protecting its business ' goodwill") (internal citations omitted); United Labs., Inc. v.

Kuykendall, 322 N.C. 643, 651 (1988) (" [P]rotection of customer relationships and good will

against misappropriation by departing employees is well recognized as a legitimate protectable

interest of the employer.").

       Plaintiff has also made a showing that defendant has breached the restrictive covenants.

Plaintiff alleged that defendant ' s employment with plaintiff ended on Apri l 20, 202 1, and since

that time, defendant has violated , and continues to violate, the foregoing restrictive covenants by

competing with plaintiff in the construction installation services business within thirty miles of

plaintiffs Raleigh, North Carolina location, by soliciting plaintiffs customers and clients, and by

disclosing and/or misappropriating plaintiffs confidential information, including but not limited

to , customer lists, proprietary pricing information, and business plans.

       Therefore, the Court finds that defendant has a strong likelihood of success on the merits.

B. Irreparable Injury

       The Court finds that plaintiff will suffer irreparable injury if defendant is allowed to violate

the restrictive covenants. If defendant is not enjoined, plaintiff will continue to lose client



                                                  6

         Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 6 of 10
relationships, lose future business opportunities, and irretrievably lose goodwill associated with

clients. Such circumstances have previously served as the basis for irreparable injury warranting a

preliminary injunction. Carlson Envtl. Consultants, 2017 U.S. Dist. LEXIS 154191 , at *30 ("[T]he

potential loss of customer relationships, goodwill and impairment of CEC's competitive position

support a finding that CEC is likely to suffer irreparable harm without injunctive relief.") ; Phillips,

631 F. Supp. 2d at 711 - 712 (finding that misappropriation of confidential information would cause

irreparable harm by "provid[ing] an unfair competitive advantage" to third parties and that the

former employee ' s violation of the restrictive covenants "could result in the further loss of

customer relationships and goodwill. "). Finally, irreparable harm may be established where a

contract between the parties expressly provides that irreparable harm will result from a breach.

See, e.g. , Carlson Envtl. Consultants, 2017 U.S. Dist. LEXIS 154191, at *30 ("The Court also

finds that Slayton recognized in hi s CEC Agreement that his violation of the noncompetition

provisions would cause irreparable harm to CEC."); XPO Logistics, 2019 U.S. Dist. LEXIS

129569, at *21 ("Northrop explicitly acknowledged in her Agreement that a violation of her

noncompetition and confidentiality obligations could cause harm to XPO and necessitate

injunctive relief. ") This is the case here, as defendant agreed in his non-competition agreement

that a breach of the restrictive covenants would cause immediate and irreparable harm not

adequately compensable by a monetary award .

C. Balance of Equities

        The Court also finds that the balance of the equities tips in plaintiffs favor. Defendant was

sent a cease-and-desist letter reminding him of his obligations under the non-competition

agreement, but he ignored the letter and continued to violate his contractual obligations . See

Carlson Envtl. Consultants, 2017 U.S. Dist. LEXIS 154191, at *31 ("CEC sent Slayton and his



                                                   7

          Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 7 of 10
employer a cease and desist letter, yet the evidence shows that before and after receipt of that letter,

Slayton continued ... in disregard of the noncompetition provision of his CEC Agreement.").

Defendant will suffer no hardship here, as he is merely being held to the obligations he agreed to

in his contract and he specifically agreed in his contract that the restrictions would not prevent him

from being gainfully employed in such a manner that would enable him to provide for himself and

his family. See Phillips, 631 F. Supp. 2d at 712 (finding that the former employee would suffer no

harm where he agreed in his contract that the restrictions were reasonable and that they would "not

prevent him from earning a livelihood or otherwise impose undue hardship on him"); XPO

Logistics, 2019 U.S. Dist. LEXIS 129569, at *23 ("Northrop specifically acknowledged in the

Agreement that, based on her experience and capabilities, compliance with the noncompetition

obligation would not prevent her from earning a livelihood to support herself and her

dependents.").

D. Public Interest

        Finally, the Court finds that the public interest would be served by granting the injunction.

The Supreme Court of North Carolina has recognized that it is "a matter of public concern to see

that valid [restrictive] covenants are observed." Kuykendall, 322 N.C . at 649 ("[B]y enforcing the

restrictions a court is only requiring the defendants to do what they agreed to do.") (internal

citations omitted); Carlson Envtl. Consultants, 2017 U.S. Dist. LEXIS 154191 , at *34 (holding

that enforcing restrictive covenants is "in the public interest, because it is beneficial to the public

for Courts to enforce agreements that private parties enter into knowingly and voluntari ly" and

because the employer "has a legitimate interest in developing its customer relationships and being

able to share confidential information with its emp loyees without fearing that it wi ll end up in the

hands of a competitor"); Lab. Corp., 84 F. Supp. 3d at 464 (" [T]he enforcement of valid restrictive



                                                   8
          Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 8 of 10
covenants is in the public interest."). Thus, since the restrictive covenants at issue here are valid

and enforceable, the public will be served by holding defendant to the terms of the bargain he

vo luntarily and willingly entered into.

        Therefore, since plaintiff has met all of the req uirements, the Court finds that it 1s

appropriate to enter a preliminary injunction.

                                           CONCLUSION

        Plaintiffs motion for preliminary injunction [DE 3] is GRANTED, and defendant Drew

Hegarty is :

        1.       Preliminarily enjoined and restrained from disclosing, using, or misappropriating

plaintiffs confidential information (as defined in the non-compete agreement), including but not

limited to , plaintiffs customer lists, business plans, and pricing information;

        2.       Preliminarily enjoined and restrained from, indirectly or directly, soliciting,

enticing, or inducing away from plaintiff, or accepting business from, any of plaintiffs clients or

customers that were clients or customers of plaintiff during the prior one-year period, and which

defendant dealt with, did business with, serviced, or communicated with during his employment

with plaintiff; and,

        3.       Preliminarily enjoined and restrained from, indirectly or directly, performing,

selling, or offering for sale, construction installation services (including but not limited to, siding,

gutters, windows, and roofing), within a thirty-mile radius of plaintiffs Raleigh location at 2605

Atlantic Avenue, Raleigh, North Carolina 27604.

        This Order shall be effective immediately and remain in effect until further order of this

Court. Per the terms of the non-compete agreement, no bond or security is required from plaintiff.




                                                   9

             Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 9 of 10
       Defendant's fai lure to abide by the terms of the foregoing preliminary injunction may result

in monetary or other sanctions, within the discretion of the Court.




       SO ORDERED, this        f 4_     day of August, 2021.



                                             ~!¥
                                              UNITED ST ATES DISTRICT JUDGE




                                                10
        Case 5:21-cv-00281-BO Document 22 Filed 08/02/21 Page 10 of 10
